291 S.W.3d 859 (2009)
STATE of Missouri, Respondent,
v.
Alexander YORK, Appellant.
No. ED 92158.
Missouri Court of Appeals, Eastern District, Division Two.
September 8, 2009.
Susan Kister, Clayton, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Alexander York (Defendant) appeals from the trial court's judgment and sentence after a jury convicted him of second-degree burglary and misdemeanor stealing. Defendant was sentenced as a persistent offender to concurrent terms of ten years for burglary and one year for stealing. Defendant argues that the trial court erred: (1) by denying his Batson[1] challenge to one of the State's peremptory strikes; and (2) by overruling his motion for judgment of acquittal on the charge of second-degree burglary. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have *860 no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986).